Title: From Thomas Jefferson to John Pittman, 27 April 1805
From: Jefferson, Thomas
To: Pittman, John


                  
                     Sir
                     
                     Washington Apr. 27. 05.
                  
                  On the receipt of your former letter, I referred it to the Secretary at war, who soon afterwards reported on it. the constant pressure of business during a session of Congress prevented my answering it during that term, and indeed occasioned it to be mislaid so that I cannot now lay my hand on the report. it’s substance however was that the law having provided suitable tribunals for the trial of all members of the military or militia, all complaints which would go to their removal, should be carried before those tribunals. altho’ the President has a power to remove without trial, it is one which the public interest requires should be reserved only for very extraordinary cases, & particularly those where a court from improper motives should refuse to do it’s duty. it is for the public good that military officers should feel secure that their honour can not be touched but on a regular trial before a tribunal of their brother officers. Accept my respectful salutations.
                  
                     Th: Jefferson
                     
                  
               